Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed February 17th, 2022. By the amendment claims 1, 3, 5-6, 8, 12 and 14-22 are pending with claims 1, 6, and 22 being amended. Applicant’s amendment has overcome the objection to claim 6 as outlined in the pervious Office action.  

Claim Interpretation
 	 The term near “the bottom region” in claim 1, L14 has been given the broadest reasonable interpretation as would be understood to a person with ordinary skill in the art before the effective filing date of the invention.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-6, 8, 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Elmore (US 1327537), further in view of Holzer (US 2196451).

With regards to claim 1, Elmore discloses a separation apparatus (Fig. 1; Col. 1, L8-10) comprising: a separation chamber defining an interior surface (screen box 14), having an upper region disposed vertically above a bottom region (Fig. 1 not labeled) with a permeable separator member defining a bottom to the chamber (36, 41), a first chamber outlet disposed in the upper region of the chamber (leading to dewatering screen 54 above dam 48 but not labeled), a second chamber outlet located 
However, Holzer discloses wherein the chute widens from the inlet toward the outlet operatively causing ore to be drawn out of the chute and into the chamber (Col. 2, L7-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to widen the chute disclosed by Elmore in the manner disclosed by Holzer in order to facilitate material flow, thus increasing efficiency.

With regards to claim 3, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore does not disclose wherein a trough is provided at the inlet of the chute.
However, Holzer discloses wherein a trough (hopper 18) is provided at the inlet of the chute. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a hopper as disclosed by Holzer to the chute as disclosed by Elmore, in order to control the rate at which material gets fed to the apparatus thus preventing clogging.  


However, Holzer discloses wherein a conveyor mechanism (19) is secured to the inlet of the chute for feeding ore into the chute. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the conveyor mechanism as disclosed by Holzer to the apparatus as disclosed by Elmore in order to reduce worker strain, by automating loading the ore into the apparatus.  

With regards to claim 6, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore further discloses wherein the chute outlet is operatively submerged in the fluid (Fig. 1). 

With regards to claim 8, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore does not disclose wherein the chute extends through the chamber from the upper region thereof to the bottom region thereof with the chute gradually widening from the inlet to the outlet.
However, Holzer discloses wherein the chute extends through the chamber from the upper region thereof to the bottom region thereof with the chute gradually widening from the inlet to the outlet (Col. 2, L7-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to widen the chute disclosed by Elmore in the manner disclosed by Holzer in order to facilitate material flow, thus increasing efficiency.

With regards to claim 15, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore further discloses wherein the separator member is in the form of a permeable plate through which fluid may be pulsed (Col. 2, L78).



With regards to claim 17, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore does not directly disclose wherein the second chamber outlet is located on a side of the chamber opposite or remote from that of the first chamber outlet. However, this is considered to be a simple rearrangement of parts and therefore would be rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention, if necessitated by the arrangement of other apparatuses in the facility (MPEP 2144.04.IV.C).

With regards to claim 18, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore further discloses wherein a blanking off plate is provided within the chamber that is configured to reduce the size of the chamber while maintaining the pulse volume (gate 47).


With regards to claim 19, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore further discloses wherein the fluid pulsing mechanism pulsates the fluid mechanically (Col. 1, L46-54).

With regards to claim 22, Elmore discloses a method of separating ore by means of a separation apparatus (Col. 1, L8-10), the method including the steps of: introducing ore into a separation chamber of a separation apparatus (Col. 3, L5-7), the ore being introduced through a chute (feed box 46), having an inlet and an outlet with the outlet disposed lower in the chamber relative to a first chamber outlet (Fig. 1) so that the ore is introduced through the chute outlet into the chamber near an operatively bottom region of the chamber (Col. 3, L7-10); and pulsating a fluid through the ore introduced into the chamber (Col. 3, 
However, Holzer discloses wherein the chute widens from the inlet toward the outlet (Col. 2, L7-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to widen the chute disclosed by Elmore in the manner disclosed by Holzer in order to facilitate material flow, thus increasing efficiency.


    PNG
    media_image1.png
    534
    671
    media_image1.png
    Greyscale



s 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elmore and Holzer as applied to claim 1 above, and further in view of Pufal et al. (US 7571815), hereafter Pufal.

With regards to claims 12 and 14, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore and Holzer do not disclose wherein the separator member is secured within the chamber at an angle relative to the first outlet of the chamber wherein the separator member is at least partially rotatable so as to enable adjustment of the angle.
However, Pufal discloses wherein the separator member is secured within the chamber at an angle relative to the first outlet of the chamber (sieved product rocker 12 with pivot axis 13), wherein the separator member is at least partially rotatable so as to enable adjustment of the angle (Col. 2, L47-50). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the separable member disclosed by Elmore with the separable member disclosed by Pufal in order to increase the settling speed of the material, thus increasing efficiency. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elmore and Holzer as applied to claim 1 above, and further in view of Woodhead (US 2819797).

With regards to claim 20, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore and Holzer do not disclose wherein the fluid pulsing mechanism pulsates the fluid hydraulically by means of a flexible diaphragm or air operating on a fluid surface or a combination thereof.
However, Woodhead discloses wherein the fluid pulsing mechanism pulsates the fluid hydraulically by means of a flexible diaphragm or air operating on a fluid surface or a combination thereof (Col. 4, L49-51). This is a simple substitution of known elements and therefore it would have been obvious to a person with ordinary skill in the art to have the pulsing mechanism be hydraulic as disclosed by Woodhead instead of mechanical as disclosed by Elmore (MPEP 2143.I.B).

With regards to claim 21, Elmore and Holzer disclose all the elements of claim 1 as outlined above. Elmore and Holzer do not disclose wherein the fluid pulsing mechanism is configurable so as to configure the velocity of the pulsed fluid and for the velocity of the pulsed fluid to be selected depending on the specific gravity and particle size of the material to be separated.
However, Woodhead discloses wherein the fluid pulsing mechanism is configurable so as to configure the velocity of the pulsed fluid and for the velocity of the pulsed fluid to be selected depending on the specific gravity and particle size of the material to be separated (Col. 4, L52-56). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the velocity of fluid pulses in the manner disclosed by Woodhead, while using the apparatus as disclosed by Elmore, in order to use the device to separate different types of material. 

Response to Arguments
	The applicant’s argument that the chute (feedbox 46) outlet disclosed by Elmore is not lower than the first chamber outlet (leading to dewatering screen 54 above dam 48 but not labeled), as recited in the amended claim 1, is not persuasive. An annotated Fig. 1 has been included above to clearly indicate that the two parts are in the same configuration recited in the claim. 
	The applicant’s argument in regards to the obviousness of the combination of the Elmore and Holzer with regards to the chute widening from top to bottom is not persuasive. MPEP 2143.I.C outlines that is consider obvious for a person with ordinary skill in the art to improve similar devices in the same way. Since both Elmore and Holzer are pulsating jigs, a person of ordinary skill in the art would look to the widening chute disclosed by Holzer in order to facilitate the flow of material through the apparatus, thus increasing system throughput.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.L.B./Examiner, Art Unit 3653   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653